

Exhibit 10.4


THIRD AMENDMENT


TO


ALABAMA/MICHIGAN/PERMIAN PACKAGE


PURCHASE AGREEMENT


    This Third Amendment to Alabama/Michigan/Permian Package Purchase Agreement
(this “Third Amendment”) is dated as of July 16, 2007, by and between Dominion
Exploration & Production, Inc., a corporation organized under the Laws of
Delaware (“DEPI”), Dominion Energy, Inc., a corporation organized under the Laws
of Virginia (“DEI”), Dominion Oklahoma Texas Exploration & Production, Inc., a
corporation organized under the Laws of Delaware (“DOTEPI”), Dominion Reserves,
Inc., a corporation organized under Laws of Virginia (“Reserves”), LDNG Texas
Holdings, LLC, a limited liability company organized under the Laws of Oklahoma
(“LDNG”) and DEPI Texas Holdings, LLC, a limited liability company organized
under the Laws of Delaware (“DEPI Texas”) (collectively “Sellers”), and
HighMount Exploration & Production Holding Corp., a company formerly known as L
O & G Acquisition Corp. and organized under the Laws of Delaware (“Purchaser”).
Sellers and Purchaser are sometimes referred to collectively as the “Parties”
and individually as a “Party.”


RECITALS:


The Parties have entered into an Alabama/Michigan/Permian Package Purchase
Agreement dated as of June 1, 2007, as amended by the First Amendment dated
effective as of June 1, 2007 and the Second Amendment dated as of July 11, 2007
(collectively, the “Agreement”), providing for the sale by Sellers to Purchaser
of the Shares and the Additional Assets.


The Parties desire to further amend the Agreement to clarify the treatment of
several matters, as set forth herein.


NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:


1. Definitions.  Capitalized terms used but not otherwise defined herein shall
have the meaning given to those terms in the Agreement.


2. Amendments.  The Agreement is hereby amended as follows:
 
a. 
The first four lines of Section 2.3(h)(i) are hereby replaced in their entirety
with the following (but, for the
 
avoidance of doubt, Sections 2.3(h)(A)-(B) remain as set forth in the
Agreement):

 

 
Decreased by an amount equal to the aggregate amount of the following proceeds
received by any Seller or Company or Wholly-Owned





--------------------------------------------------------------------------------






 
Subsidiary, or any of their Affiliates (other than Subsidiaries that are not
Wholly-Owned Subsidiaries), on or prior to the Closing Date, or by any Seller or
any remaining Affiliate of Sellers after the Closing Date:



b. 
Section 2.3(h)(ii)(A) is hereby replaced in its entirety with the following:




 
(A) paid by or on behalf of any Seller or Company or Wholly-Owned Subsidiary, or
any of their Affiliates (other than Subsidiaries that are not Wholly-Owned
Subsidiaries), through and including the Closing Date, or by any Seller or any
remaining Affiliate of Sellers after the Closing Date but prior to the Cut-Off
Date, or



c. 
The second sentence of Section 4.2(f) is hereby replaced in its entirety with
the following:




 
In each case, all the Shares of the Companies that are not Survivor LPs are, and
the Shares of the Survivor LPs at Closing will be, duly authorized and validly
issued and outstanding, fully paid, non-assessable (except, in the case of each
Survivor LP, as expressly authorized by the terms of its partnership agreement
and except for any obligation to return distributions under the Texas Business
Organizations Code) and not issued in violation of any preemptive rights.



d. 
Section 6.14(f) is hereby replaced in its entirety with the following:




 
Notwithstanding Section 6.14(c), the Sellers may in their sole discretion cause
the Survivor LPs to sell their respective assets directly to one or more
directly or indirectly wholly-owned Affiliates of Purchaser in lieu of
consummating the transactions described in Section 6.14(c).



e. 
The second sentence of Section 6.19(a) is hereby replaced in its entirety with
the following:




 
Sellers were not able to complete the entries necessary to include the Carlsbad
Royalties on Exhibit D-1 prior to the date hereof, so Sellers agree to deliver
to Purchaser, at least six (6) Business Days prior to the Closing Date, a
supplement to Exhibit D-1 listing all Carlsbad Royalties not already on Exhibit
D-1.



f. 
In Section 8.2, “Wholly-Owned Affiliates” is replaced with “wholly-owned
Affiliates.”



g. 
Section 9.1(g) is hereby replaced in its entirety with the following:




 
Sellers agree to indemnify, defend and hold harmless Purchaser and its
Affiliates (including following Closing, the Companies and Subsidiaries) from
and against any and all Taxes, claims, liabilities, losses, costs, fees, and
expenses (i) arising from any breach of the representation or warranty





--------------------------------------------------------------------------------






 
set forth in Section 4.5(e) or (ii) resulting from the failure of the Purchaser
Holdco immediately following the merger of the Purchaser Subs into Purchaser
Holdco to have a Tax basis in the assets held by the Survivor LPs for all
applicable Tax purposes equal to the Tax basis that Purchaser Holdco would have
obtained if Sellers had elected to effect the transaction pursuant to Section
6.14(f) unless such lower Tax basis arises from any act or omission of
Purchaser, Purchaser Holdco, or its Affiliates, including the failure of
Purchaser to cause the Purchaser Subs to timely merge with and into Purchaser
Holdco as contemplated by Section 6.14(e).



h. 
The first sentence of Section 9.7(a) is hereby replaced in its entirety with the
following:




 
Purchaser agrees to pay to DEPI any refund received (whether by payment, credit,
offset or otherwise, and together with any interest thereon) after the Closing
by Purchaser or its Affiliates, including the Companies and Wholly-Owned
Subsidiaries, net of any Taxes imposed thereon, in respect of any Taxes for
which DEPI is liable or required to indemnify Purchaser under Section 9.1.



i. 
Section 10.1(c) is hereby replaced in its entirety with the following:




 
“Selected Employees” are no fewer than 270 individuals (i) who, as of the
Closing Date are (x) employed by DEPI, DOTEPI, Reserves or the Companies and are
rendering services with respect to the Assets or (y) employed by Dominion
Resources Services, Inc. and are rendering services with respect to the Assets,
(ii) who are not U.S. Temporary Employees and (iii) who are selected by the
Leadership Team acting as agents for Purchaser and its Affiliates from a list
provided to Purchaser and its Affiliates (“Sellers’ List”) in accordance with
the remainder of this Section 10.1(c) as individuals to whom Purchaser or its
Designated Affiliates must offer employment or continued employment in
accordance with Section 10.2(a). The Leadership Team shall, on July 16, 2007,
provide Sellers an “initial list” (“Purchaser’s Initial List”) of Selected
Employees that will receive offers in accordance with Section 10.2(a). During
the period beginning July 16, 2007, and ending December 31, 2007, Purchaser and
its Designated Affiliates may, subject to prior written approval of DEPI, offer
to employ individuals employed by Sellers or their Affiliates who were
identified on Sellers’ List but were not identified on the Purchaser’s Initial
List; provided, however, that the offer of employment of such individuals shall
be counted towards the requirement to offer employment to 270 individuals under
this Section 10.1(c) only if (A) such offer is on the same terms and conditions
applicable pursuant to Section 10.2(a), whether or not the individual accepts
the offer, or (B) such offer of employment is accepted by the individual and is
on the same terms and conditions as would be applicable pursuant to Section
10.2(a), except that the requirement that the employment be at a work





--------------------------------------------------------------------------------






 
location no more than 50 miles from an individual’s work location as of the
Closing Date shall be inapplicable. In addition, during the period beginning on
July 16, 2007 and ending December 31, 2007, Purchaser and its Designated
Affiliates may, subject to the prior written approval of DEPI, again offer to
employ individuals employed by Seller or their Affiliates who were on
Purchaser’s Initial List but who do not accept an offer of employment that
complies with Section 10.2(a); provided, however, that such a subsequent offer
of employment of such individuals shall not be counted towards the requirement
to offer employment to 270 individuals under this Section 10.1(c) and provided
further that the offer is on the same terms and conditions as would be
applicable pursuant to Section 10.2(a), except that the requirement that the
employment be at a work location no more than 50 miles from an individual’s work
location as of the Closing Date shall be inapplicable. In the event that the
Purchaser or its Designated Affiliates fail to provide offers to 270 individuals
in accordance with this Section 10.1(c) (including any individuals who accept
offers pursuant to the terms of Section 10.15(d)) by December 31, 2007,
Purchaser or its Designated Affiliates shall make a payment to DEPI on behalf of
Sellers in the amount equal to the difference between 270 and the actual number
of individuals (without duplication) receiving offers made in accordance with
this Section or accepting offers in accordance with Section 10.15(d), multiplied
by the average cash severance and other severance related compensation and
benefits cost associated with all the employees that have been severed or are
designated to be severed as of December 31, 2007 by Sellers and that were
included on Sellers’ List.



j. 
A new Section 10.15 is hereby added to the Agreement as set forth below:

 
                      Section 10.15  Certain Discretionary Hires by Purchaser.


(a) 
From time to time, until December 31, 2007, Sellers may provide to Purchaser and
its Designated Affiliates, in addition to Sellers’ List provided pursuant to
Section 10.1(c), a list of one or more individuals employed by Sellers or their
Affiliates but who are not Designated Employees or individuals on Sellers’ List
(collectively “Other Employees”) that Purchaser or its Designated Affiliates may
offer to employ. Purchaser or its Designated Affiliate must request and receive
written permission from Sellers prior to extending an employment offer to an
individual on this list.



(b) 
An offer of employment to an Other Employee by Purchaser or its Designated
Affiliates must be on the same terms and conditions as would be applicable had
the individual been a Selected Employee, except that the requirement that the
offer of employment be at a work location no more than 50 miles from an
individual’s work location as of the Closing Date shall be inapplicable.
Otherwise, an offer of employment by Purchaser or





--------------------------------------------------------------------------------





 
its Designated Affiliates to an Other Employee must meet the comparability and
other requirements of Section 10.2.



(c) 
An Other Employee employed by Purchaser or its Designated Affiliates shall be
treated as a Selected Employee for purposes of the provisions of Article 10,
including the requirements of Section 10.2(d) related to payment by Purchaser or
its Designated Affiliates to Sellers cash severance or other severance related
compensation and benefits provided by Sellers and their Affiliates to an
individual who is subsequently employed by Purchaser or its Designated
Affiliates, but, except as provided in Section 10.15(d), in no event shall an
offer to, or the employment of, an Other Employee be counted towards the
requirement in Section 10.1(c) that Purchaser or its Designated Affiliates hire
270 individuals.



(d) 
Sellers shall specifically identify any Other Employee who is an expatriate.
Other Employees who are expatriates and who accept an offer that complies with
the requirements of Section 10.15(b) shall be counted towards the requirement in
Section 10.1(c) that Purchaser or its Designated Affiliates hire 270
individuals. Notwithstanding any provision to the contrary herein, for purposes
of Section 10.2(d) the cash severance and other severance related compensation
with respect to an Other Employee who is an expatriate shall be equal to the
amount determined under such individual’s “Separation Agreement, Waiver and
Release” with Sellers or their Affiliates.

 
3. Stonewater Letter Agreement.  The Parties hereby agree to terminate the
letter agreement between the Parties dated June 1, 2007 (the “Stonewater Letter
Agreement”) and agree  that the “Stonewater Revisions” called for in the
Stonewater Letter Agreement will not be made.


4. Ratification.  Except as amended by this Third Amendment, the Agreement
remains in full force and effect in accordance with its terms.


5. Governing Law, Venue, Jurisdiction and Service of Process.  Sections 13.8 and
13.9 of the Agreement are hereby incorporated into this Third Amendment by
reference as if set out in full herein.


6. Counterparts.  This Third Amendment may be executed in counterparts, each of
which shall be deemed an original instrument, but all such counterparts together
shall constitute but one agreement. Delivery of an executed counterpart
signature page by facsimile is as effective as executing and delivering this
Third Amendment in the presence of other Parties to this Agreement.

 

--------------------------------------------------------------------------------


 
 
    IN WITNESS WHEREOF, this Third Amendment has been signed by each of the
Parties as of the date first above written.
 

 
SELLER:
DOMINION EXPLORATION & PRODUCTION,
   
INC.





   
Name:
/s/ G. Scott Hetzer    
Title:
Senior Vice President and Treasurer




 
SELLER:
DOMINION ENERGY, INC.






   
Name:
/s/ G. Scott Hetzer    
Title:
Senior Vice President and Treasurer




 
SELLER:
DOMINION OKLAHOMA TEXAS
   
EXPLORATION & PRODUCTION, INC.






   
Name:
/s/ G. Scott Hetzer    
Title:
Senior Vice President and Treasurer




 
SELLER:
DOMINION RESERVES, INC.






   
Name:
/s/ G. Scott Hetzer    
Title:
Senior Vice President and Treasurer




 
SELLER:
LDNG TEXAS HOLDINGS, LLC






   
Name:
/s/ G. Scott Hetzer    
Title:
Senior Vice President and Treasurer




 
SELLER:
DEPI TEXAS HOLDINGS, LLC






   
Name:
/s/ G. Scott Hetzer    
Title:
Senior Vice President and Treasurer




 
PURCHASER:
HIGHMOUNT EXPLORATION &
   
PRODUCTION HOLDING CORP.






   
Name:
   
Title:





--------------------------------------------------------------------------------



 
    IN WITNESS WHEREOF, this Third Amendment has been signed by each of the
Parties as of the date first above written.
 

 
SELLER:
DOMINION EXPLORATION & PRODUCTION,
   
INC.





   
Name:
   
Title:




 
SELLER:
DOMINION ENERGY, INC.






   
Name:
   
Title:




 
SELLER:
DOMINION OKLAHOMA TEXAS
   
EXPLORATION & PRODUCTION, INC.






   
Name:
   
Title:




 
SELLER:
DOMINION RESERVES, INC.






   
Name:
   
Title:




 
SELLER:
LDNG TEXAS HOLDINGS, LLC






   
Name:
   
Title:




 
SELLER:
DEPI TEXAS HOLDINGS, LLC






   
Name:
   
Title:




 
PURCHASER:
HIGHMOUNT EXPLORATION &
   
PRODUCTION HOLDING CORP.






   
Name:
/s/ Peter W. Keegan    
Title:
Peter W. Keegan SVP





--------------------------------------------------------------------------------

